The defendant is charged with having committed the crime of rape in *Page 968 
February, 1929. He was arraigned, and pleaded not guilty. Later he entered a plea of insanity as a defense to the crime. Previously, the judge, of his own motion, appointed a commission to examine into defendant's sanity under the provisions of Act No. 17, Ex. Sess. of 1928. The commission, so appointed, reported that the accused was presently sane, and that he was sane at the time of the commission of the crime.
When the accused filed his plea of insanity, the district attorney objected to its being allowed, on the ground that the report of the lunacy commission, appointed under Act No. 17, Ex. Sess. of 1928, was binding on the defendant. The trial judge, however, being of the opinion that Act No. 17, Ex. Sess. of 1928, was unconstitutional, appointed a lunacy commission under the terms of articles 267 to 273, inclusive, of the Code of Criminal Procedure. This action was objected to by the district attorney, and the present writs were applied for by him.
The grounds of unconstitutionality presented against Act No. 17 are the same as those presented in the case of State v. William P. Lange (La. Sup. No. 29960), ante, p. 958, 123 So. 639, this day decided.
For the reasons there assigned, the order of the court under review is affirmed. *Page 969